 


 HR 2429 ENR: To amend title XVIII of the Social Security Act to provide an exception to the 60-day limit on Medicare reciprocal billing arrangements between two physicians during the period in which one of the physicians is ordered to active duty as a member of a reserve component of the Armed Forces.
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Thursday, the fourth day of January, two thousand and seven 
H. R. 2429 
 
AN ACT 
To amend title XVIII of the Social Security Act to provide an exception to the 60-day limit on Medicare reciprocal billing arrangements between two physicians during the period in which one of the physicians is ordered to active duty as a member of a reserve component of the Armed Forces. 
 
 
1.Exception to 60-day limit on Medicare reciprocal billing arrangements in case of physicians ordered to active duty in the Armed Forces 
(a)In generalSection 1842(b)(6)(D)(iii) of the Social Security Act (42 U.S.C. 1395u(b)(6)(D)(iii)) is amended by inserting after of more than 60 days the following: or are provided (before January 1, 2008) over a longer continuous period during all of which the first physician has been called or ordered to active duty as a member of a reserve component of the Armed Forces. 
(b)Effective dateThe amendment made by subsection (a) shall apply to services furnished on or after the date of the enactment of this section.   
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
